DETAILED ACTION
Applicant’s filing Amendment/Remarks dated June 10, 2021.
Claims 1, 8, and 15 have been amended,
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea.
The limitation of monitoring sources for source code development difficulties experienced by said software 4developer; 5detecting a source code development difficulty from said monitored sources for source 6code development difficulties; 7labeling source code which is a source of said detected source code development 8difficulty with a struggle tag indicating a category of source code; identifying source code snippets from software-related documents11; 12labeling said identified source code snippets with tags that indicate a category of source 13code; ranking said identified relevant source code snippets to be reused by said software 18developer; and 19notifying said software developer of said ranked relevant source code snippets, as drafted, recite processes that, under its broadest reasonable interpretation, covers steps that could reasonably be performed in the mind but for the recitation of generic computer components. These limitations encompass a human mind carrying out these functions through observation, 
This judicial exception is not integrated into a practical application. The claims recite the following additional elements “over a network”, “a memory”, “a processor”, “a computer readable storage medium,”, “storing said struggle tag in a repository”, and “storing said tags in said repository” The  “over a network”, “memory”, “processor” and “computer readable storage medium” are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. The limitations “storing said struggle tag in a repository” and “storing said tags in said repository” do nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering and output or storing the data.  See MPEP 2106.05(g).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a memory, a processor and a computer readable storage medium amount to no more than mere instructions to apply the exception using a generic computer component, and the “storing” limitations amount to gathering and storing data which cannot provide an inventive concept.  See MPEP 2106.05(d).  Thus, the claims are not patent eligible.
Regarding dependent claims, the limitations “labeling a source of said detected source code development difficulty with a second tag…” recites in claims 2, 9, and 16; the limitation “generating a struggle score indicating a degree said software developer struggled in 3writing 

Response to Arguments
Applicant’s arguments filed on June 10, 2021 have been fully considered but they are not persuasive.
In the remarks, Applicant argues that:
(a) 	Applicant's arguments with respect to claim 1 and similarly independent claims 8 and 15, claims have amended “monitoring sources for source code development difficulties experienced by said software 4developer over a network” & “mining and identifying source code snippets from software-related documents, source code repositories, and source code snippets publicly available on the Internet using natural language processing” to overcome 101 rejection.
Examiner’s response: 
Examiner disagrees
The limitation “monitoring sources for source code development difficulties experienced by said software 4developer over a network” recites the additional element “over a network”. This 
The limitations “using natural language processing” do nothing more than add insignificant extra solution activity to the judicial exception, such as process and analyze large amounts of natural language data.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “a network” amount to no more than mere instructions to apply the exception using a generic computer component, and the “natural language processing” limitations amount to process and analyze large amounts of natural language data which cannot provide an inventive concept.  Thus, the claims are not patent eligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191